 



EXHIBIT 10.2
REVOLVING PROMISSORY NOTE
(this “Note”)

U.S. $6,000,000.00   April 1, 2005 (“Date”)

FOR VALUE RECEIVED, FRIEDMAN INDUSTRIES, INC. (“Borrower”), a Texas corporation,
promises to pay to the order of JPMORGAN CHASE BANK, N.A., formerly known as
JPMorgan Chase Bank (“Bank”) on or before April 1, 2008 (the “Termination
Date”), at its banking house at 712 Main Street, P.O. Box 2558, Houston, Texas,
or at such other location as Bank may designate, in lawful money of the United
States of America, the lesser of: (i) the principal sum of SIX MILLION AND
NO/100THS UNITED STATES DOLLARS (U.S. $6,000,000.00 or (ii) the aggregate unpaid
principal amount of all loans made by Bank (each such loan being a “Loan”),
which may be outstanding on the Termination Date. Each Loan shall be due and
payable on the maturity date agreed to by Bank and Borrower with respect to such
Loan (the “Maturity Date”). In no event shall any Maturity Date fall on a date
after the Termination Date. This Note is the Revolving Note referenced in
Section 1.1 of the Letter Agreement (as defined below). Capitalized terms used
but not otherwise defined in this Note shall have the same meanings here as
assigned to them in the Letter Agreement. Subject to the terms and conditions of
this Note and the Letter Agreement, Borrower may borrow, repay and reborrow all
or any part of the credit provided for herein at any time before the Termination
Date, there being no limitation on the number of Loans made so long as the total
unpaid principal amount at any time outstanding does not exceed the Commitment.

    “Adjusted LIBOR Rate” means a per annum interest rate determined by Bank by
dividing: (i) the LIBOR Rate by (ii) Statutory Reserves provided that Statutory
Reserves is greater than zero, otherwise Adjusted LIBOR Rate means a per annum
interest rate equal to the LIBOR Rate. “LIBOR Rate” means with respect to any
LIBOR Loan for any Interest Period the interest rate determined by Bank by
reference to Page 3756 of the Dow Jones Market Service (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Bank from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) to be the rate at approximately 11:00 a.m. London time,
two Business Days prior to the commencement of such Interest Period for the
offering by Bank’s London office, of dollar deposits in an amount comparable to
such LIBOR Loan with a maturity comparable to such Interest Period.      
“Board” means the Board of Governors of the Federal Reserve System of the United
States.       “Borrowing Date” means any Business Day on which Bank shall make
or continue a Loan hereunder.       “Business Day” means a day: (i) on which
Bank and commercial banks in New York City are generally open for business; and
(ii) with respect to LIBOR Loans, on which dealings in United States Dollar
deposits are carried out in the London interbank market.       “Highest Lawful
Rate” means the maximum nonusurious rate of interest from time to time permitted
by applicable law. To the extent that Texas law determines the Highest Lawful
Rate, the Highest Lawful Rate is the weekly rate ceiling as defined in the Texas
Finance Code Chapter 303. Bank may from time to time, as to current and future
balances, elect and implement any other ceiling under such statutes and/or
revise the index, formula or provisions of law used to compute the rate on this
open-end account by notice to Borrower, if and to the extent permitted by, and
in the manner provided in applicable law.       “Interest Period” means the
period commencing on the Borrowing Date and ending on the Maturity Date,
consistent with the following provisions. The duration of each Interest Period
shall be: (a) in the case of a Prime Rate Loan, a period of up to the
Termination Date unless any portion thereof is converted to a LIBOR Loan
hereunder; and (b) in the case of a LIBOR Loan, a period of up to one, two or
three months; in each case as selected by Borrower and agreed to by Bank.
Borrower’s choice of Interest Period is subject to the following limitations:
(i) No Interest Period shall end on a date after the Termination Date; and
(ii) If the last day of an Interest Period would be a day other than a Business
Day, the Interest Period shall end on the next succeeding Business Day (unless
the Interest Period relates to a LIBOR Loan and the next succeeding Business Day
is in a different calendar month than the day on which the Interest Period would
otherwise end, in which case the Interest Period shall end on the next preceding
Business Day).       “Letter Agreement” means the Amended and Restated Letter
Agreement dated as of April 1, 1995, by and between Borrower and Bank, as
amended by a First Amendment dated as of April 1, 1997, a Second Amendment dated
as of July 21, 1997, a Third Amendment dated as of April 1, 1999, a Fourth
Amendment dated as of June 1, 2001, a Fifth Amendment dated as of April 1, 2003,
a Sixth Amendment dated as of April 1, 2005, and as it may be further amended
from time to time.       “LIBOR Loan” means a Loan which bears interest at a
rate determined by reference to the Adjusted LIBOR Rate.       “Loan Documents”
means this Note, the Letter Agreement and any other document or instrument
evidencing, securing, guaranteeing or given in connection with this Note.      
“Obligations” means all principal, interest and other amounts which are or
become owing under this Note or any other Loan Document.       “Obligor” means
Borrower and any guarantor, surety, co-signer, general partner or other person
who may now or hereafter be obligated to pay all or any part of the Obligations.
      “Prime Rate” means the rate determined from time to time by Bank as its
prime rate. The Prime Rate shall change automatically from time to time without
notice to Borrower or any other person. THE PRIME RATE IS A REFERENCE RATE AND
MAY NOT BE BANK’S LOWEST RATE.       “Prime Rate Loan” means a Loan which bears
interest at a rate determined by reference to the Prime Rate.       “Statutory
Reserves” means the difference (expressed as a decimal) of the number one minus
the aggregate of the maximum reserve percentages (including, without limitation,
any marginal, special, emergency, or supplemental reserves) expressed as a
decimal established by the Board and any other banking authority to which Bank
is subject to, with respect to the LIBOR Rate, for Eurocurrency Liabilities (as
defined in Regulation D of the Board). Such reserve percentages shall include,
without limitation, those imposed under such Regulation D. LIBOR Loans shall be
deemed to constitute Eurocurrency Liabilities and as such shall be deemed to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any bank under
such Regulation D. Statutory Reserves shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

     Loans may be either Prime Rate Loans or LIBOR Loans. Borrower shall pay
interest on the unpaid principal amount of each Prime Rate Loan at a rate per
annum equal to the lesser of: (i) the Prime Rate in effect from time to time
(the “Effective Prime Rate”); or (ii) the Highest Lawful Rate. Accrued interest
on each Prime Rate Loan is due and payable monthly during the term of this Note,
commencing May 1, 2005, on the same day of each month thereafter and on the
Termination Date. Borrower shall pay interest on the unpaid principal amount of
each LIBOR Loan for the Interest Period with respect thereto at a rate per annum
equal to the lesser of: (i) the Adjusted LIBOR Rate plus one and one-half
percent (1.50%) (the “Effective LIBOR Rate”); or (ii) the Highest Lawful Rate.
Accrued interest on each LIBOR Loan is due on the last day of each Interest
Period applicable thereto on any prepayment (on the amount prepaid), and on the
Termination Date.
     If at any time the effective rate of interest which would otherwise be
payable on any Loan evidenced by this Note exceeds the Highest Lawful Rate, the
rate of interest to accrue on the unpaid principal balance of such Loan during
all such times shall be limited to the Highest Lawful Rate, but any subsequent
reductions in such interest rate shall not become effective to reduce such
interest rate below the Highest Lawful Rate until the total amount of interest
accrued on the unpaid principal balance of such Loan equals the total amount of
interest which would have accrued if the Effective Prime Rate, or Effective
LIBOR Rate, whichever is applicable, had at all times been in effect.
     Each LIBOR Loan shall be in an amount not less than $10,000.00 and an
integral multiple of $10,000.00. Each Prime Rate Loan shall be in an amount not
less than $10,000.00 and an integral multiple of $10,000.00. Interest on each
Prime Rate Loan shall be computed on the basis of the actual number of days
elapsed and a year comprised of 365 or 366 days, as the case may be. Interest on
each LIBOR Loan shall be computed on the basis of the actual number of days
elapsed and a year comprised of 360 days,
Page 1 of 3 Pages

 



--------------------------------------------------------------------------------



 



unless such calculation would result in a usurious interest rate, in which case
such interest shall be calculated on the basis of a 365 or 366 day year, as the
case may be.
     The unpaid principal balance of this Note at any time will be the total
amounts advanced by Bank, less the amount of all payments or prepayments of
principal. Absent manifest error, the records of Bank will be conclusive as to
amounts owed.
     Loans shall be made on Borrower’s irrevocable notice to Bank, given not
later than 10:00 A.M. (Houston time) on, in the case of LIBOR Loans, the third
Business Day prior to the proposed Borrowing Date or, in the case of Prime Rate
Loans, the first Business Day prior to the proposed Borrowing Date. Each notice
of a requested borrowing (a “Notice of Requested Borrowing”) under this
paragraph may be oral or written, and shall specify: (i) the requested amount;
(ii) proposed Borrowing Date; (iii) whether the requested Loan is to be a Prime
Rate Loan or LIBOR Loan; and (iv) Interest Period for the LIBOR Loan. If any
Notice of Requested Borrowing shall be oral, Borrower shall deliver to Bank
prior to the Borrowing Date a confirmatory written Notice of Requested
Borrowing.
     Borrower may on any Business Day prepay the outstanding principal amount of
any Prime Rate Loan, in whole or in part. Partial prepayments shall be in an
aggregate principal amount of $10,000.00 or a greater integral multiple of
$10,000.00. Borrower shall have no right to prepay any LIBOR Loan.
     Provided than no Event of Default has occurred and is continuing, Borrower
may elect to continue all or any part of any LIBOR Loan beyond the expiration of
the then current Interest Period relating thereto by providing Bank at least
three Business Days written or telecopy notice of such election, specifying the
Loan or portion thereof to be continued and the Interest Period therefor and
whether it is to be a Prime Rate Loan or LIBOR Loan provided that any
continuation as a LIBOR Loan shall not be less than $10,000.00 and shall be in
an integral multiple of $10,000.00. If an Event of Default shall have occurred
and be continuing, the Borrower shall not have the option to elect to continue
any such LIBOR Loan or to convert Prime Rate Loans into LIBOR Loans. Provided
that no Event of Default has occurred and is continuing, Borrower may elect to
convert any Prime Rate Loan at any time or from time to time to a LIBOR Loan by
providing Bank at least three Business Days written or telecopy notice of such
election, specifying each Interest Period therefor. Any conversion of Prime Rate
Loans shall not result in a borrowing of LIBOR Loans in an amount less that
$10,000.00 and in integral multiples of $10,000.00.
     If at any time Bank determines in good faith (which determination shall be
conclusive) that any change in any applicable law, rule or regulation or in the
interpretation, application or administration thereof makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
Bank or its foreign branch or branches to maintain any LIBOR Loan by means of
dollar deposits obtained in the London interbank market (any of the above being
described as a “LIBOR Event”), then, at the option of Bank, the aggregate
principal amount of all LIBOR Loans outstanding shall be prepaid; however the
prepayment may be made at the sole option of the Bank with a Prime Rate Loan.
Upon the occurrence of any LIBOR Event, and at any time thereafter so long as
such LIBOR Event shall continue, the Bank may exercise its aforesaid option by
giving written notice therefor to Borrower.
     If Bank determines after the date of this Note that any change in
applicable laws, rules or regulations regarding capital adequacy, or any change
in the interpretation or administration thereof by any appropriate governmental
agency, or compliance with any request or directive to Bank regarding capital
adequacy (whether or not having the force of law) of any such agency, increases
the capital required to be maintained with respect to any Loan and therefore
reduces the rate of return on Bank’s capital below the level Bank could have
achieved but for such change or compliance (taking into consideration Bank’s
policies with respect to capital adequacy), then Borrower will pay to Bank from
time to time, within 15 days of Bank’s request, any additional amount required
to compensate Bank for such reduction. Bank will request any additional amount
by delivering to Borrower a certificate of Bank setting forth the amount
necessary to compensate Bank. The certificate will be conclusive and binding,
absent manifest error. Bank may make any assumptions, and may use any
allocations of costs and expenses and any averaging and attribution methods,
which Bank in good faith finds reasonable.
     If any domestic or foreign law, treaty, rule or regulation (whether now in
effect or hereinafter enacted or promulgated, including Regulation D of the
Board) or any interpretation or administration thereof by any governmental
authority charged with the interpretation or administration thereof (whether or
not having the force of law): (a) changes, imposes, modifies, applies or deems
applicable any reserve, special deposit or similar requirements in respect of
any Loan or against assets of, deposits with or for the account of, or credit
extended or committed by, Bank; or (b) imposes on Bank or the interbank
eurocurrency deposit and transfer market or the market for domestic bank
certificates or deposit any other condition affecting any such Loan; and the
result of any of the foregoing is to impose a cost to Bank of agreeing to make,
funding or maintaining any such Loan or to reduce the amount of any sum
receivable by Bank in respect of any such Loan, then Bank may notify Borrower in
writing of the happening of such event and Borrower shall upon demand pay to
Bank such additional amounts as will compensate Bank for such costs as
determined by Bank. Without prejudice to the survival of any other agreement of
Borrower under this Note, the obligations of Borrower under this paragraph shall
survive the termination of this Note.
     Borrower will indemnify Bank against, and reimburse Bank on demand for, any
loss, cost or expense incurred or sustained by Bank (including without
limitation any loss, cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by Bank to fund or maintain
LIBOR Loans) as a result of: (a) any payment or prepayment (whether permitted by
Bank or required hereunder or otherwise) of all or a portion of any LIBOR Loan
on a day other than the Maturity Date of such Loan; (b) any payment or
prepayment, whether required hereunder or otherwise, of any LIBOR Loan made
after the delivery of a Notice of Requested Borrowing but before the applicable
Borrowing Date if such payment or prepayment prevents the proposed Loan from
becoming fully effective; or (c) the failure of any LIBOR Loan to be made by
Bank due to any action or inaction of Borrower. Such funding losses and other
costs and expenses shall be calculated and billed by Bank and such bill shall,
as to the costs incurred, be conclusive absent manifest error.
     All past-due principal and interest on this Note, will, at Bank’s option,
bear interest at the Highest Lawful Rate, or if applicable law does not provide
for a maximum nonusurious rate of interest, at a rate per annum equal to the
Prime Rate plus five percent (5%).
     In addition to all principal and accrued interest on this Note, Borrower
agrees to pay: (a) all reasonable costs and expenses incurred by Bank and all
owners and holders of this Note in collecting this Note through probate,
reorganization, bankruptcy or any other proceeding; and (b) reasonable
attorney’s fees if and when this Note is placed in the hands of an attorney for
collection.
     Borrower and Bank intend to conform strictly to applicable usury laws.
Therefore, the total amount of interest (as defined under applicable law)
contracted for, charged or collected under this Note will never exceed the
Highest Lawful Rate. If Bank contracts for, charges or receives any excess
interest, it will be deemed a mistake. Bank will automatically reform the
contract or charge to conform to applicable law, and if excess interest has been
received, Bank will either refund the excess to Borrower or credit the excess on
the unpaid principal amount of this Note. All amounts constituting interest will
be spread throughout the full term of this Note in determining whether interest
exceeds lawful amounts.
     If any Event of Default occurs under the Letter Agreement, then Bank may do
any or all of the following: (i) cease making Loans hereunder; (ii) declare the
Obligations to be immediately due and payable, without notice of acceleration or
of intention to accelerate, presentment and demand or protest or notice of any
kind, all of which are hereby expressly waived; and (iii) exercise any and all
other rights under the Loan Documents, at law, in equity or otherwise.
     No waiver of any default is a waiver of any other default. Bank’s delay in
exercising any right or power under any Loan Document is not a waiver of such
right or power.
     Each Obligor severally waives notice, demand, presentment for payment,
notice of nonpayment, notice of intent to accelerate, notice of acceleration,
protest, notice of protest, and the filing of suit and diligence in collecting
this Note and all other demands and notices, and consents and agrees that its
liabilities and obligations will not be released or discharged by any or all of
the following, whether with or without notice to it or any other Obligor, and
whether before or after the stated maturity hereof: (i) extensions of the time
of payment; (ii) renewals; (iii) acceptances of partial payments; (iv) releases
or substitutions of any collateral or any Obligor; and (v) failure, if any,
perfect or maintain perfection of any security interest in any collateral. Each
Obligor agrees
Page 2 of 3 Pages

 



--------------------------------------------------------------------------------



 



that acceptance of any partial payment will not constitute a waiver and that
waiver of any default will not constitute waiver of any prior or subsequent
default. Nothing in this Agreement is intended to waive or vary the duties of
Bank or the rights of any Obligor in violation of Section 9.602 of the Texas
Business and Commerce Code.
     Where appropriate the neuter gender includes the feminine and the masculine
and the singular number includes the plural number.
     Borrower represents and agrees that: all Loans evidenced by this Note are
and will be for business, commercial, investment, agricultural or other similar
purpose and not primarily for personal, family, or household use. Borrower
represents and agrees that the following statement is true unless the box
preceding that statement is checked and initialed by Borrower and Bank: o
             No advances will be used for the purpose of purchasing or carrying
any margin stock as that term is defined in Regulation U of the Board.
     Chapter 346 of the Finance Code (which regulates certain revolving loan
accounts) shall not apply to this Note or to any Loan evidenced by this Note.
     This Note is governed by Texas law. If any provision of this Note is
illegal or unenforceable, that illegality or unenforceability will not affect
the remaining provisions of this Note. BORROWER AND BANK AGREE THAT THE COUNTY
IN WHICH BANK’S PRINCIPAL OFFICE IN TEXAS IS LOCATED IS PROPER VENUE FOR ANY
ACTION OR PROCEEDING BROUGHT BY BORROWER OR BANK, WHETHER IN CONTRACT, TORT, OR
OTHERWISE. ANY ACTION OR PROCEEDING AGAINST BORROWER MAY BE BROUGHT IN ANY STATE
OR FEDERAL COURT IN SUCH COUNTY TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW.
TO THE EXTENT PERMITTED BY APPLICABLE LAW BORROWER HEREBY IRREVOCABLY
(A) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (B) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT OR THAT ANY SUCH COURT IS AN INCONVENIENT
FORUM. BORROWER AGREES THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED
OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED BELOW.
BANK MAY SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW AND MAY BRING ANY
ACTION OR PROCEEDING AGAINST BORROWER OR WITH RESPECT TO ANY OF ITS PROPERTY IN
COURTS IN OTHER PROPER JURISDICTIONS OR VENUES.
     JURY TRIAL WAIVER. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BORROWER
AND BANK HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY THAT BORROWER OR BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW
OR IN EQUITY, IN CONNECTION WITH THIS NOTE OR THE OBLIGATIONS. BORROWER
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS RIGHT TO JURY TRIAL WAIVER. BORROWER ACKNOWLEDGES THAT BANK HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE PROVISIONS
OF THIS WAIVER.
     For purposes of this Note, any assignee or subsequent holder of this Note
will be considered the “Bank,” and each successor to Borrower will be considered
the “Borrower.”
     Borrower represents that it is duly organized and validly existing and in
good standing under the laws of the state of its incorporation or organization;
has full power to own its properties and to carry on its business as now
conducted; is duly qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by it makes such
qualification desirable; and has not commenced any dissolution proceedings. Each
Borrower and cosigner that is subject to the Texas Revised Partnership Act
(“TRPA”) agrees that Bank is not required to comply with Section 3.05(d) of the
TRPA and agrees that Bank may proceed directly against one or more partners or
their property without first seeking satisfaction from partnership property.
Each of the persons signing below as Borrower represents that he/she has full
requisite power and authority to execute and deliver this Note to Bank on behalf
of the Borrower and to bind Borrower to the terms and conditions of this Note
and that this Note is enforceable against Borrower.
     NO COURSE OF DEALING BETWEEN BORROWER AND BANK, NO COURSE OF PERFORMANCE,
NO TRADE PRACTICES, AND NO EXTRINSIC EVIDENCE OF ANY NATURE MAY BE USED TO
CONTRADICT OR MODIFY ANY TERM OF THIS NOTE OR ANY OTHER LOAN DOCUMENT.
     THIS NOTE AND THE OTHER WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
IN WITNESS WHEREOF, Borrower has executed this Note effective the day, month and
year first aforesaid.
FRIEDMAN INDUSTRIES, INCORPORATED

     
By:
  /s/ BEN HARPER

 
 
   
Name:
  Ben Harper

 
 
   
Title:
  Senior Vice President-Finance

 

(Bank’s signature is provided as its acknowledgment of the above as the final
written agreement between the parties.)


JPMORGAN CHASE BANK, N.A.

     
By:
  /s/ KEVIN K. RECH

 
 
   
Name:
  Kevin K. Rech

 
 
   
Title:
  Senior Vice President

 

Page 3 of 3 Pages

 